
	
		I
		111th CONGRESS
		1st Session
		H. R. 2193
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the Secretary of Defense from implementing
		  any policy to prevent or place undue restriction on the sale of intact spent
		  military small arms ammunition casings to domestic manufacturers of small arms
		  ammunition that are approved under trade security controls.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Reloaded Munitions Supply (ARMS) Act of
			 2009.
		2.Prohibition on
			 Department of Defense restriction on sale of intact spent military small arms
			 ammunition casingsThe
			 Secretary of Defense may not implement any policy that would prevent or place
			 undue restriction on the sale of intact spent military small arms ammunition
			 casings to domestic manufacturers of small arms ammunition that are approved
			 under trade security controls.
		
